UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6325



DONALD CORNELIUS JACKSON,

                                              Plaintiff - Appellant,

          versus

MS. WILEY, Nurse, Deep Meadow Correctional
Center; DOCTOR MOORE, Assistant Warden, Deep
Meadow Correctional Center; D. GRAHAM, Ms.,
Grievance       Coordinator,      Deep     Meadow
Correctional Center; SONJA JOHNS, Doctor, Deep
Meadow Correctional Center; PAGE TRUE, Mr.,
Warden, Sussex I State Prison; K. FOWLKES,
Ms., Law Librarian, Grievance and Ombudsman
Officer, Sussex I State Prison; MR. SMITH,
Sergeant, Sussex I State Prison; T. TYLER,
Ms., Medical Administrator, Sussex I State
Prison; DR. WILSON, Sussex I State Prison;
RUFUS   FLEMING,    Regional    Director;   DAVID
ROBINSON,     Warden,    Nottoway    Correctional
Center; J. TERRY, Ms., Law Library, Nottoway
Correctional     Center;    N.   MATTHEWS,   Ms.,
Grievance Coordinator, Nottoway Correctional
Center;    L.    THOMPSON,     Doctor,   Nottoway
Correctional Center; W. P. ROGERS, Mr.,
Regional Director,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-652-2)


Submitted:   June 30, 2004                   Decided:   July 22, 2004


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Donald Cornelius Jackson, Appellant Pro Se.       Keith B. Marcus,
BREMNER, JANUS & COOK, Richmond, Virginia; Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Michael
Eugene Ornoff, ORNOFF & ARNOLD, P.C., Virginia Beach, Virginia;
Lynne J. Fiscella, Edward Joseph McNelis, III, Ashton Marie
Jennette, RAWLS & MCNELIS, P.C., Richmond, Virginia; Jeff Wayne
Rosen, PENDER & COWARD, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Donald Cornelius Jackson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.                   We

have    reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Jackson v. Wiley, No. CA-02-652-2 (E.D. Va. filed Feb. 11, 2004,

entered Feb. 12, 2004). We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented    in   the

materials     before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 3 -